841 F.2d 1123Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Alvin HILL, Defendant-Appellant.
No. 86-7305.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 29, 1988.Decided:  Feb. 26, 1988.

James Alvin Hill, appellant pro se.
Eric William Ruschky, Assistant U.S. Attorney, for appellee.
Before K.K. HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Alvin Hill, a federal inmate, appeals from the denial of his motions for correction and reduction of sentence made pursuant to Fed.R.Crim.P. 35(a) and (b).  The district court denied Hill's motions, noting that the sentences were within legal maximum limits and imposed with a sound exercise of discretion and that the consecutive sentences imposed did not constitute an unlawful pyramiding of punishment.


2
A federal district court judge has broad discretion in sentencing, and sentences imposed which are within statutory limits are generally not subject to appellate review.   United States v. Schocket, 753 F.2d 336, 341 (4th Cir.1985).  Only if the district judge grossly abused his discretion or relied on impermissible factors such as sex or race would a sentence within statutory limits be disturbed.   Schocket, 753 F.2d at 341.


3
We hold that the district court acted within its discretion in denying Hill's Rule 35 motion for reduction of sentence.  We also agree that the consecutive sentences imposed were for separate and distinct violations and so did not constitute an unlawful stacking of penalties.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively, and affirm the district court's judgment.


4
AFFIRMED.